OPINION
Per CURIAM.
On January 14, 1958, appellee, administrator of the estate of George H. Deely, deceased, moved the court to dismiss this appeal as an appeal on questions of law and fact upon the ground that this is not a chancery suit but is an action at law.
An examination of the transcript discloses that notice of appeal was filed on November 22, 1957, together with an entry approving an appeal bond in the amount of $100.00. Assignments of error and brief of the appellant, The City Loan and Savings Company, were filed January 8, 1958, within the fifty days required by Rule VII B, in effect in 1957 at the time this notice of appeal was filed. Along with the brief was filed what purports to be an agreed statement of facts which is attached as Appendix A. The entry in the court below, which is exhibited in the transcript by photostatic copy, recites that the matter of the application of the administrator to have the court make an order of distribution of the funds and to determine in what order the debts and items listed in the application should be paid, was heard upon an agreed statement of facts. Then follows the finding of the court.'
Upon this state of the record, the motion of appellee to dismiss this appeal on questions of law and fact will be sustained for the reason that this appeal does not fall within one of the ten groups enumerated for appeal on questions of law and fact under §2501.02 R. C. The appeal will be retained on questions of law under the Supplement to Rule VII, as in effect in 1957, when this appeal was perfected. Appellant will be *386given thirty days from the date of entry on this motion within which to refile his assignments of error and brief.
Motion sustained.
PETREE, PJ, BRYANT and MILLER, JJ, concur.